Citation Nr: 1300696	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-07 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include adjustment disorder, depression, dysthymic disorder, and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.K.S. and B.M.S.


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1999 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, the Veteran testified at a hearing before a Veterans Law Judge, who has retired.  A transcript of the hearing is in the Veteran's file.  The Veteran did not respond to the Board's inquiry as to whether she wanted another hearing before a Veterans Law Judge, who would decide the claim. 

In July 2009, the Board remanded the matter for development.

In September 2011, the Board asked the Veteran if she wanted another hearing before a Veterans Law Judge, who would decide the claim, but she did not respond. 

In December 2011, the Board remanded the matter for Navy records.  

As a result of the remand, further development under the duty to assist is needed.  The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran alleges that while serving aboard the U.S.S. ENTERPRISE in March 2001 she was sexually assaulted.




In December 2011, the Board remanded the matter to obtain naval investigative records and counseling records from the U.S.S. ENTERPRISE, but no records were found under the Veteran's married name (Tillman).  The Board also requested the Veteran's service personnel records, which were obtained.  The service personnel records show that in March 2001 the Veteran received nonjudicial punishment under her maiden name (Simonis).  

Earlier requests for investigative records by the Navy Criminal Investigative Service and the Navy Judge Advocate General were also done under the Veteran's married name, not under her maiden name at the time of the alleged assault in March 2001. 

As it appears that relevant records under the Veteran's maiden name exist, and as VA will make as many requests as are necessary to obtain relevant records from a Federal department, unless the records sought do not exist or that further efforts to obtain the records would be futile, the case is REMANDED for the following action:

1.  Request from the Naval Criminal Investigative Service, WNY Building 111, Attn: Navy Criminal Investigative Service Code 27DL, 716 Sicard Street, S.E., Washington, D.C., 20388-5380, any investigative records, pertaining to the Veteran during her service in the U.S. Navy from July 1999 to July 2003 under her maiden name of Amberly R. SIMONIS.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).



2.  Request from the Navy Office of the Judge Advocate General, Tort Claims Unit, Suite 100, 9620 Maryland Avenue, Norfolk, Virginia, 23511-2949, all investigative and records, pertaining to the Veteran during her service in the U.S. Navy from July 1999 to July 2003 under her maiden name of Amberly R. SIMONIS.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the proper federal custodian of the records of U.S.S. ENTERPRISE for reports by the Career Counseling Service, pertaining to the Veteran during her service in the U.S. Navy from July 1999 to July 2003 under her maiden name of Amberly R. SIMONIS.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


